Name: Commission Regulation (EC) NoÃ 880/2005 of 10 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 11.6.2005 EN Official Journal of the European Union L 148/1 COMMISSION REGULATION (EC) No 880/2005 of 10 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 11 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 10 June 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 58,6 204 50,1 999 54,4 0707 00 05 052 88,2 999 88,2 0709 90 70 052 92,6 999 92,6 0805 50 10 324 59,0 388 64,0 528 60,7 624 63,4 999 61,8 0808 10 80 388 87,2 400 131,9 404 78,8 508 69,5 512 67,2 524 70,5 528 67,0 720 82,0 804 90,9 999 82,8 0809 10 00 052 178,9 624 183,0 999 181,0 0809 20 95 052 308,9 068 238,7 400 427,3 999 325,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.